Peb Cubiam.
In view of the statement in the letter of December 30, 1931, written by plaintiffs to defendant that the “ bill for services up to date ” was $3,000, and in view of the payment by defendant of said amount and the acceptance thereof by plaintiffs in accordance with the letter, it was error to permit the jury to pass upon the value of services performed before that date. The payment of $3,000 at that time must be deemed a liquidation of the claim for services to that date.
All concur.
Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event.